Citation Nr: 1534396	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to February 1953, which included combat service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In June 2015, the Veteran presented testimony at a videoconference before the undersigned Veterans Law Judge (VLJ).

During the June 2015 hearing, the undersigned VLJ acknowledged the Veteran's pre-hearing report that he was going to submit additional records for the Board's consideration.  To date, the Veteran has not submitted additional evidence; thus, the Board will assume that either those records are not relevant or that the Veteran does not want them to be considered.  Thus, the Board will proceed without these records.

The issue of the Veteran's entitlement to service connection for a left ankle condition has been raised by the record in statements dated May 2010 and April 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left knee disability did not have its onset during service, did not have its onset within one year of discharge from active service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in May 2009 and February 2010.  In addition, pursuant to VA's duty to assist in the development of a claim, VA provided an examination in December 2009 and associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and available non-VA treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3).  Here, the Board notes that the Veteran reported in his October 2012 substantive appeal (VA Form 9) that non-VA treatment records dated before 1994 are not available.  Thus, the Board finds that VA need not obtain these records.

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence and asked questions directed at identifying whether the Veteran meets the criteria for service connection for the claimed condition.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014). First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service. 38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.

Here, the Veteran testified during his June 2015 Board hearing that he injured his left knee in an October 1950 combat jump.  He testified that he was given minimal treatment at that time and during his February 1951 treatment for gunshot wounds, his knees were drained "a couple times."  In a March 2015 VA Form 646, the Veteran's representative asserted that the Veteran was attended to by a combat medic during the October 1950 combat mission, the attending medic could only immobilize the knee as much as possible with available wraps, and the attending medic could not annotate the Veteran's medical records as to the immediate first aid rendered during combat because the Veteran's records were located at headquarters.  In addition, the Veteran testified that he put up with his knee injury for quite a few years until he sought treatment in the 1960s.

The Veteran's STRs do not show that the Veteran sustained a left knee injury.  In addition, although numerous records document his treatment for February 1951 gunshot wounds, these records do not show that his knees were drained during the course of his treatment nor do they document a knee condition generally.

The report of an April 1951 physical documents the results of a general health evaluation using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in every category in the April 1951 report.

Additionally, the Veteran's February 1953 discharge examination documents the Veteran's February 1951 injury, but indicates that his lower extremities were normal upon examination and a "PULHES" profile reflects that the Veteran had a high level of fitness in his lower extremities.

The postservice evidence of record documents left knee degenerative changes.  As part of the Veteran's past medical history, a November 1994 non-VA treatment record notes a history of gunshot wounds during the Korean War and documents trauma to the Veteran's knees that is related to playing football.  A January 1996 treatment record indicates that the Veteran played professional football in the 1950s.

The Board finds it highly probative that although the Veteran has asserted that his knee problem had its onset in October 1950, April 1951 and February 1953 clinical evaluation reports are negative for an in-service knee injury, document other combat injuries sustained during service, and indicate that the Veteran's lower extremities were clinically normal during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Additionally, the Board finds it probative that, in 1994, a clinician acknowledged the Veteran's combat history and noted that he sustained gunshot wounds in combat, but documented knee trauma due to football as part of his medical history.  As the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes, the Board assigns little probative value to the Veteran's current statements that he sustained a left knee disability during service in October 1950.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).  Indeed, this is clear and convincing evidence against finding that the Veteran sustained a left knee disability during service, to include combat service.

A June 2009 VA treatment record indicates that the Veteran has an old left knee injury "from parachuting" in the Korean War and noted an October 1950 combat jump.  Notably, however, the record does not indicate that the reviewing clinician reviewed the Veteran's medical records before implying that his current left knee condition is related to his combat service and the clinician did not provide rationale to support that proposition; thus, the Board assigns little probative value to this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").

In December 2009, after reviewing the Veteran's claims file, an examiner opined that it is less likely than not that the Veteran's current left knee degenerative joint disease (DJD) is related to a combat jump injury.  In providing this opinion, the examiner gave the Veteran the benefit of the doubt and noted that although he believes that the Veteran injured his knee in 1950, the Veteran's report of his symptoms at that time are not consistent with a finding of a significant tear of the meniscus, which tends to predispose people to DJD.  In addition, the examiner reported that it is not infrequent for a man of the Veteran's age to have knee DJD and concluded that this condition is due to the natural causes of aging and degeneration rather than an injury in 1950.  The examiner supported this finding by noting that the Veteran was relatively pain free for years and then his knee pain resumed and has been significantly worse during the last five years.

The Board finds that this opinion is adequate because the examiner considered the relevant history of the claimed condition, provided a sufficiently detailed description of the disability, and provided analysis to support his opinion concerning the etiology of the condition.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

After careful review of the record, the Board finds that service connection for a left knee condition is not warranted because the evidence does not show that the Veteran developed a left knee condition due to service.  The Veteran cannot avail himself of the presumption concerning chronic diseases because a left knee condition was not shown during his active service or within one year of active service.  To this point, the Board notes that the Veteran testified during his June 2015 Board hearing that he sought treatment for this condition in the 1960s, many years after his service.

Additionally, although the Veteran may avail himself of the combat presumption under 38 U.S.C.A. § 1154(b), the competent and adequate evidence of record fails to show that there is a nexus between any combat injury and his current disorder.  Thus, the claim fails.  Moreover, as noted previously, the evidence described above is clear and convincing evidence contrary to finding an in-service incurrence of disability or service connection for the claimed disability as described by 38 U.S.C.A. § 1154(b).

Although the Veteran has asserted that service connection is warranted, he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his current left knee condition because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau, 492 F.3d at 1377 and n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

In this case, the evidence does not support the conclusion a left knee disability was incurred in service.  


ORDER

Service connection for a left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


